Exhibit 10.2

 

 

 

 

NCI BUILDING SYSTEMS, INC.

 

DEFERRED COMPENSATION PLAN

 

(Effective December 8, 2005)



--------------------------------------------------------------------------------

NCI BUILDING SYSTEMS, INC.

DEFERRED COMPENSATION PLAN

 

(Effective December 8, 2005)

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I PURPOSES OF PLAN; DEFINITIONS; DURATION

   1

1.1 Purposes

   1

1.2 Definitions

   1

1.3 Term

   3

ARTICLE II ADMINISTRATION

   3

ARTICLE III PARTICIPATION

   4

3.1 Eligibility of Employees and Directors

   4

3.2 Designation of Participants

   4

ARTICLE IV

   4

4.1 Election to Participate

   4

4.2 Salary Deferral

   4

4.3 Bonus Deferral

   4

4.4 Annual Fee Deferral

   5

4.5 Meeting Attendance Fees Deferral

   5

4.6 Election of Time of Distribution Payments

   5

4.7 Election of Form of Distribution Payments

   5

4.8 Subsequent Deferral Elections

   6

4.9 Termination of Deferral Elections

   6

4.10 Recordkeeping Accounts

   6

ARTICLE V BENEFICIARY DESIGNATIONS; WITHHOLDING

   6

5.1 Beneficiary Designations

   6

5.2 Withholding of Taxes

   7

ARTICLE VI INTEREST; PAYMENT OF BENEFITS

   7

6.1 Interest

   7

6.2 Payment of Benefits

   7

6.3 Death or Disability

   7

6.4 Termination of Employment

   7

6.5 Change in Control

   7

6.6 Payments to Specified Employees

   8

6.7 Unforeseeable Emergency

   8

ARTICLE VII RIGHTS OF PARTICIPANTS

   8

7.1 Limitation of Rights

   8

7.2 Non-Alienation of Benefits

   8

7.3 Prerequisites to Benefits

   9

7.4 Nature of Employer’s Obligation

   9

7.5 Claims and Review Procedures.

   9

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII MISCELLANEOUS

   10

8.1 Amendment or Termination of the Plan

   10

8.2 Section 409A

   10

8.3 Reliance Upon Information

   10

8.4 Effective Date

   10

8.5 Governing Law

   11

8.6 Severability

   11

8.7 Notice

   11

 

iii



--------------------------------------------------------------------------------

ARTICLE I

 

PURPOSES OF PLAN; DEFINITIONS; DURATION

 

1.1 Purposes. This NCI Building Systems, Inc. Deferred Compensation Plan for
selected management and highly compensated employees and directors is intended
to aid certain of its employees in their financial planning and is intended to
be a “top-hat” plan under sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974.

 

1.2 Definitions. Each term below shall have the meaning assigned thereto for all
purposes of this Plan unless the context requires a different construction.

 

“Administrator” means the Vice President—Human Resources of the Company or such
other person as the Committee shall designate.

 

“Agreement” means the deferred compensation agreement, if any, between the
Employer and the Participant which, for this Plan, specifies the amount of
Compensation being deferred, the time the Participant elects to commence receipt
of Benefits and the form in which Benefits will be distributed.

 

“Beneficiary” means a person or persons, a trustee or trustees of a trust, or a
partnership, corporation, limited liability partnership, limited liability
company, or other entity designated by the Participant, as provided in
Section 5.1, to receive any amounts distributed under the Plan after a
Participant’s death.

 

“Benefit” means the total amount of a Participant’s Compensation deferrals under
the Plan and any earnings thereon.

 

“Bonus” means (i) a discretionary cash bonus or (ii) a Performance Bonus.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” means NCI Building Systems, Inc., a Delaware corporation, or a
successor to NCI Building Systems, Inc. in the ownership of substantially all of
its assets.

 

“Committee” means the Compensation Committee of the Board of Directors or such
other committee as shall be appointed by the Board of Directors of the Company
to administer the Plan pursuant to Article II hereof.

 

“Compensation” means the salary and Bonus which an Employer pays its Employees,
and the annual fees and meeting attendance fees paid to a Director by the
Company.

 

“Director” means a member of the board of directors of the Company. A Director
who is also an Employee shall be considered an Employee for all purposes with
respect to salary and Bonus deferrals and shall be considered a Director for all
purposes with respect to deferrals of any annual fees and meeting attendance
fees.

 

1



--------------------------------------------------------------------------------

“Disability” means a physical or mental condition that qualifies as a total and
permanent disability under the Employer’s long-term disability plan and which
satisfies the definition of disability under Section 409A.

 

“Employee” means any person, including an officer of any Employer (whether or
not such person is also a director thereof), who, at the time such person is
designated a Participant hereunder, is employed by an Employer on a full-time
basis, who is compensated for such employment by a regular salary, and who, in
the opinion of the Committee, is one of the officers or other key employees of
the Employer in a position to contribute materially to the continued growth and
development and to the future financial success of the Company. Any Participant
who is an Employee of a Subsidiary shall not be deemed to have terminated
employment with an Employer for purposes of this Plan until the date upon which
the Participant is no longer employed by the Company or any Subsidiary.

 

“Employer” means (i) the Company and (ii) each Subsidiary which has adopted the
Plan with the consent of the Committee.

 

“Employment” means employment with an Employer as an Employee or the current
holding of a position as a Director of an Employer. Neither the transfer of an
Employee Participant from employment by the Company to employment by a
Subsidiary nor the transfer of an Employee Participant from employment by a
Subsidiary to employment by the Company shall be deemed to be a termination of
Employment of such Participant. Moreover, the Employment of a Participant shall
not be deemed to have been terminated because of the Participant’s absence from
active employment on account of temporary illness or during authorized vacation
or during temporary leaves of absence, granted by the Employer for reasons of
professional advancement, education, health, family leave or government service,
or during military leave for any period if the Participant returns to active
employment within 90 days after the termination of the military leave, or during
any period required to be treated as a leave of absence by virtue of any valid
law or agreement.

 

“Installment Payment” means monthly, quarterly or annual payments of a
Participant’s Benefit elected pursuant to Section 4.7.

 

“Installment Period” means the period of time over which Installment Payments
are made pursuant to a Participant’s election under Section 4.7.

 

“Interest Crediting Rate” means, for a given calendar quarter, a rate of
interest equivalent to the three-month LIBOR rate plus 3%, as in effect on the
first business day of the quarter.

 

“Participant” means an Employee or a Director who has been designated by the
Committee as eligible to participate in the Plan pursuant to Section 3.2 hereof
and who has elected to participate in the Plan pursuant to Section 4.1 hereof.

 

“Performance Bonus” means a cash bonus which is contingent upon the satisfaction
of pre-established organizational or individual performance criteria relating to
a performance period and which constitutes a “performance-based bonus” under
Section 409A.

 

2



--------------------------------------------------------------------------------

“Plan” means the NCI Building Systems, Inc. Deferred Compensation Plan, as
effective December 8, 2005, as set forth herein, and as the same may hereafter
be amended from time to time.

 

“Plan Year” means the calendar year; provided, however, that solely with respect
to the deferral of any Bonus which is not a Performance Bonus, the term Plan
Year shall means the Company’s fiscal year.

 

“Section 409A” means Section 409A of the Code and applicable Treasury
authorities.

 

“Specified Date” means a day, month and year elected by a Participant pursuant
to Section 4.6 hereof for commencement of the payment of Benefits.

 

“Subsidiary” means any entity with which the Company would be considered a
single employer under Section 414(b) of the Code.

 

Words used in this Plan in the singular shall include the plural and in the
plural the singular, and the gender of words used shall be construed to include
whichever may be appropriate under any particular circumstances of the
masculine, feminine or neuter genders.

 

1.3 Term. The effective date of the Plan is December 8, 2005. The Plan shall
continue until terminated by the Board of Directors of the Company. The
Committee, in its sole discretion, may or may not authorize deferral of
Compensation during the term of the Plan.

 

ARTICLE II

 

ADMINISTRATION

 

The Plan shall be administered by the Committee, which shall represent the
Company and other Employers in all matters concerning the administration of the
Plan. The Committee shall have primary responsibility for the administration and
operation of the Plan and shall have all powers necessary to carry out the
provisions of the Plan, including the power to determine which Employees shall
be Participants under the Plan and which Compensation may be subject to
deferral. The determination of the Committee as to the construction,
interpretation, or application of any terms and provisions of the Plan,
including whether and when there has been a termination of an Employee’s
Employment, shall be final, binding, and conclusive upon all persons.

 

ARTICLE III

 

PARTICIPATION

 

3.1 Eligibility of Employees and Directors. Employees eligible to participate in
the Plan are Employees who are eligible for a Bonus at Level I, IA or II or such
other category of

 

3



--------------------------------------------------------------------------------

Employees as determined by the Committee. All Directors shall be eligible to
participate in the Plan. The Committee may from time to time establish
additional eligibility requirements for participation in the Plan.

 

3.2 Designation of Participants. The Committee shall designate the Employees who
are eligible to defer Compensation under this Plan. A designation of an Employee
to participate with respect to Compensation for a particular Plan Year shall not
automatically entitle such Participant to participate with respect to any other
Plan Year. The Committee may, in its sole discretion, notify an Employee that
the Employee is entitled to participate with respect to all future Compensation
for all Plan Years beginning after the date of notification by the Committee, in
which event the Employee may continue to participate and elect to defer
Compensation awarded in respect of future Plan Years until such time as the
Committee notifies the Employee in writing that the Employee may not participate
for future Plan Years.

 

ARTICLE IV

 

DEFERRAL ELECTIONS

 

4.1 Election to Participate. An eligible Employee or Director may make an
election to participate in the Plan by written notice delivered to the
Administrator, and a Participant may change any initial deferral election
pursuant to Article IV hereof by delivering to the Administrator a new deferral
election in writing prior the date which the election becomes irrevocable. A
Participant’s deferral election (i) shall specify the type or types and the
amount or amounts of Compensation that the Participant wishes to defer pursuant
to Sections 4.2 through 4.5 hereof, (ii) shall specify the date or other
condition upon which Benefits will be distributed pursuant to Section 4.6
hereof, and (iii) shall specify the form of payment of Benefits as provided in
Section 4.7 hereof.

 

4.2 Salary Deferral. A Participant’s election to defer the payment of salary
must be made prior to the first day of the Plan Year in which the salary is
earned by the Participant. Such election will be irrevocable as of December 31
of the calendar year preceding the calendar year in which the salary is earned.

 

A Participant may not elect to defer more than 25% of his or her annual salary
with respect to a particular Plan Year. The amount of Compensation elected to be
deferred under this Section 4.2 shall be withheld from the Participant’s salary
during a Plan Year in equal amounts.

 

4.3 Bonus Deferral. A Participant’s election to defer the payment of a Bonus
which is not a Performance Bonus must be made prior to the first day of the
Company’s fiscal year in which the services required to receive the Bonus are
performed, and such election will be irrevocable as of the last day of the
fiscal year preceding the fiscal year in which the Bonus is earned. A
Participant’s election to defer the payment of a Performance Bonus must be made
prior to the date that is six months before the end of the performance period
for which the Performance Bonus is paid, and such election will be irrevocable
as of such date.

 

4



--------------------------------------------------------------------------------

A Participant may not elect to defer more than 90% of any Bonus award with
respect to a particular Plan Year. The amount of Compensation elected to be
deferred under this Section 4.3 shall be withheld from the Participant’s Bonus
otherwise payable.

 

4.4 Annual Fee Deferral. A Participant’s election to defer the payment of an
annual fee must be made prior to the first day of the Plan Year in which the
annual fee is earned by the Participant. Such election will be irrevocable as of
December 31 of the Plan Year preceding the Plan Year with respect to which the
annual fee is payable.

 

A Participant may defer up to 100% of his or her annual fee with respect to a
particular Plan Year. The amount of Compensation elected to be deferred under
this Section 4.4 shall not be paid but shall be withheld from the Participant’s
retainer fee otherwise payable during the Plan Year.

 

4.5 Meeting Attendance Fees Deferral. A Participant’s election to defer the
payment of meeting attendance fees must be made prior to the first day of the
Plan Year in which the meeting attendance fees are paid to the Participant. Such
election will be irrevocable as of December 31 of the Plan Year preceding the
Plan Year with respect to which the meeting attendance fees are payable.

 

A Participant may defer up to 100% of the total meeting attendance fees payable
in any Plan Year. The amount of Compensation elected to be deferred pursuant to
Section 4.5 shall be withheld from each meeting attendance fee earned by a
Director during a Plan Year in equal percentages.

 

4.6 Election of Time of Distribution Payments. At the time a Participant elects
to defer Compensation for a Plan Year pursuant to Article IV hereof, the
Participant must elect the time or conditions upon which Benefits will be
distributed. The Participant’s election pursuant to this Section 4.6 may be one
of the following: (i) a Specified Date, (ii) a Participant’s termination of
Employment, or (iii) a specified period of time following a Participant’s
termination of Employment. A Participant’s election under this Section 4.6 is
subject to the terms of Article VI which may provide for additional times or
conditions upon which Benefits are distributed.

 

4.7 Election of Form of Distribution Payments. At the time a Participant elects
to defer Compensation for a Plan Year pursuant to Article IV hereof, the
Participant must elect the form of distribution of Benefits. A Participant’s
Benefit may be distributed (i) in a single lump-sum payment or (ii) in equal
monthly, quarterly or annual installment payments over a period not to exceed
ten years. A Participant’s election under this Section 4.7 is subject to the
terms of Article VI which may provide for additional or different forms in which
Benefits are distributed.

 

4.8 Subsequent Deferral Elections. The Committee, in its discretion, may allow a
Participant to make a subsequent deferral election of his or her Benefit, or a
portion of his or her Benefit, under the terms of this Section 4.8. A
Participant must notify the Administrator in writing in order to make a
subsequent deferral election. A subsequent deferral election shall not be
effective until the date that is twelve months after the date the subsequent
deferral election is received by the Administrator. A subsequent deferral
election with respect to the Participant’s

 

5



--------------------------------------------------------------------------------

Benefit, or a portion of the Benefit, shall not be valid unless (i) the election
is received by the Administrator no later than twelve months prior to the date
upon which the Benefit, or portion of the Benefit, would have been paid had no
subsequent deferral election been made and (ii) the subsequent deferral election
defers distribution of the Benefit, or portion of the Benefit, to a date which
is no less than five years after the date the portion of the Benefit would have
been paid had no subsequent deferral election been made. When making a valid
subsequent deferral election, a Participant may elect to change the form of
distribution, pursuant to Section 4.7, of the Benefit, or portion of the
Benefit, with respect to which the subsequent deferral election was made.

 

4.9 Termination of Deferral Elections. A Participant’s deferral election under
the Plan will terminate immediately if (i) a withdrawal is taken from the Plan
as a result of an unforeseeable emergency, as provided in Section 6.7 or (ii) a
Participant takes a hardship distribution from the NCI 401(k) Profit Sharing
Plan or another qualified 401(k) plan maintained by an Employer or Subsidiary.

 

4.10 Recordkeeping Accounts. As further discussed in Section 7.4, the Company’s
obligation to a Participant as to deferrals under the Plan is an unfunded,
unsecured promise to pay. No funds shall actually be set aside for Participants.
However, a separate recordkeeping account shall be maintained for each
Participant for bookkeeping purposes to reflect the Company’s obligation
hereunder to the Participant.

 

ARTICLE V

 

BENEFICIARY DESIGNATIONS; WITHHOLDING

 

5.1 Beneficiary Designations. Each person becoming a Participant shall file with
the Administrator, in the form prescribed by the Administrator, a designation of
one or more Beneficiaries to whom distributions otherwise due the Participant
shall be made in the event of his or her death while in the employ of the
Company or after termination of Employment but prior to the complete
distribution of the Benefits payable with respect to the Participant. Such
designation shall be effective when received by the Administrator. The
Participant may from time to time revoke or change any such designation of a
Beneficiary by notifying the Administrator. If there is no valid designation of
the Beneficiary on file with the Administrator at the time of the Participant’s
death, or if all of the Beneficiaries designated therein shall have predeceased
the Participant or otherwise ceased to exist, the Beneficiary shall be, and any
payment hereunder shall be made to, the Participant’s spouse, if he or she
survives the Participant, or otherwise to the Participant’s estate. If the
Beneficiary, whether under a valid beneficiary designation or under the
preceding sentence, shall survive the Participant but die before receiving all
payments hereunder, the balance of the Benefits which would have been paid to
the Beneficiary had he or she lived shall, unless the Participant’s designation
provided otherwise, be distributed to the Beneficiary’s estate.

 

5.2 Withholding of Taxes. The Committee shall cause the Employer to deduct from
the amount of all Benefits paid under the Plan any taxes required to be withheld
by the federal government or any state or local government.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

 

INTEREST; PAYMENT OF BENEFITS

 

6.1 Interest. All Compensation deferred by a Participant shall accrue interest
at the Interest Crediting Rate on the last business day of each quarter or as
otherwise provided in the Agreement, if any, based on the amount of the Benefits
accrued as of the last day of the calendar quarter. The foregoing
notwithstanding, if all or a portion of a Participant’s Benefit is distributed
on a date other than the last business day of a calendar quarter, then pro-rated
daily interest shall accrue with respect to the distributed amount.

 

6.2 Payment of Benefits. Except as otherwise provided in this Article VI,
Benefits payable under this Plan, if any, shall be payable at such time and in
the form specified in the Participant’s applicable deferral election.

 

6.3 Death or Disability. In the event of a Participant’s death or Disability
(i) prior to the Specified Date elected by the Participant pursuant to
Section 4.6 or (ii) prior to the end of the Installment Period that the
Participant elected pursuant to Section 4.7, the Participant’s Benefit shall be
distributed to the Participant, or in the case of the Participant’s death to the
Beneficiary, in the form of a lump-sum as soon as practicable after the date of
the Participant’s death or Disability, but no later than thirty days after that
date.

 

6.4 Termination of Employment.

 

(a) Involuntary Termination. In the event that a Participant’s Employment is
terminated involuntarily for any reason prior to the time the Participant has
elected to begin receiving his or her Benefit under Section 4.6, notwithstanding
the Participant’s elections under Article IV hereof, such Participant’s Benefit
shall be paid in the form of a lump-sum as soon as practicable, but no later
than thirty days, following the Participant’s termination of Employment.

 

(b) Other Terminations. In the event that a Participant’s Employment is
terminated for any reason other than as specified in Section 6.4(a) prior to the
time the Participant has elected to begin receiving his or her Benefit under
Section 4.6, the Participant’s Benefit shall be paid in the form and at the time
initially elected by the Participant pursuant to Article IV.

 

6.5 Change in Control. If the Committee declares that a change in control event,
as defined in Section 409A, has occurred or will occur upon the consummation of
any transaction, a Participant’s deferral elections shall immediately terminate
with respect to any prospective Compensation payable after the change in control
event and the Participant shall receive his or her Benefit in the form of a lump
sum payable no later than ten days after the date the change in control event
occurs.

 

6.6 Payments to Specified Employees. Notwithstanding any provision of the Plan
to the contrary, any Benefits payable as a result of an Employee’s termination
of Employment to an Employee who is a “specified employee,” as such term is
defined in Section 409A and

 

7



--------------------------------------------------------------------------------

determined as described below in this Section 6.6, shall not be payable before
the earlier of (i) date that is six months after the Employee’s separation from
Employment or (ii) the date of the Employee’s death. This Section 6.6 shall be
applied by accumulating all payments that otherwise would have been paid within
six months of the Participant’s termination of Employment and paying such
accumulated amounts at the earliest date which complies with Section 409A. A
Participant shall be a “specified employee” for the twelve-month period
beginning on April 1 of a Plan Year if the Participant is a “key employee” as
defined in Section 416(i) of the Code (without regard to Section 416(i)(5) of
the Code) as of December 31 of the preceding Plan Year.

 

6.7 Unforeseeable Emergency. Notwithstanding a Participant’s deferral election,
if the Participant has an “unforeseeable emergency” as determined by the
Administrator, the Participant may elect to receive his or her Benefit to the
extent allowable under Section 409A. No withdrawal shall be allowed under this
Section 6.7 to the extent that such unforeseeable emergency is or may be
relieved (a) through reimbursement or compensation by insurance or otherwise,
(b) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or (c) by
cessation of deferrals under the Plan. Further, the Administrator shall permit a
Participant to withdraw only the amount it determines, in its sole discretion,
to be reasonably needed to satisfy the unforeseeable emergency. For purposes of
the Plan, “unforeseeable emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or of a dependent (as defined in Section 152(a) of the
Code) of the Participant; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant; provided, however, that such circumstances meet the definition of
“unforeseeable emergency” under Section 409A, related Treasury pronouncements
and any successor thereto. The decision of the Administrator regarding the
existence or nonexistence of an unforeseeable emergency of a Participant shall
be final and binding. Further, the Administrator shall have the authority to
require a Participant to provide such proof as it deems necessary to establish
the existence and significant nature of the Participant’s unforeseeable
emergency.

 

ARTICLE VII

 

RIGHTS OF PARTICIPANTS

 

7.1 Limitation of Rights. Nothing in this Plan shall be construed to:

 

(a) Give any Employee of an Employer or any Director any right to be designated
a Participant in the Plan other than in the sole discretion of the Committee;

 

(b) Limit in any way the right of the Employer to terminate a Participant’s
employment at any time; or

 

(c) Be evidence of any agreement or understanding, express or implied, that the
Company or any other Employer will employ a Participant in any particular
position or at any particular rate of remuneration.

 

8



--------------------------------------------------------------------------------

7.2 Non-Alienation of Benefits. No right or Benefit under this Plan shall be
subject to anticipation, alienation, transfer, sale, assignment, pledge,
encumbrance or charge, whether voluntary, involuntary, direct or indirect, by
operation of law or otherwise (any such proscribed transaction hereinafter a
“Disposition”), and any attempted Disposition will be null and void. No right or
Benefit hereunder shall in any manner be liable for or subject to any debts,
contracts, liabilities or torts of any Participant or Beneficiary. The foregoing
provisions of this Section 7.2 shall not apply to a domestic relations order
awarding any rights or Benefits under the Plan to the divorced spouse of a
Participant. The Administrator may establish such rules and procedures with
respect to domestic relations orders as it deems appropriate to facilitate the
administration of the Plan.

 

7.3 Prerequisites to Benefits. No Participant, nor any Beneficiary or other
person claiming through a Participant, shall have any right or interest in the
Plan, or any Benefits hereunder, unless and until all the terms, conditions, and
provisions of the Plan which affect such Participant or such other person shall
have been complied with as specified herein.

 

7.4 Nature of Employer’s Obligation. This Plan is intended to be, and shall be
construed as, an unfunded plan maintained by each Employer primarily for the
purpose of providing deferred compensation for a select group of its management
or highly compensated salaried employees. The Benefits provided under this Plan
shall be a general, unsecured obligation of the Employer payable solely from the
general assets of the Employer, and neither the Participant nor the
Participant’s Beneficiary or estate shall have any interest in any assets of the
Employer by virtue of this Plan. No fund or other assets will ever be set aside
or segregated for the benefit of the Participant or the Participant’s
Beneficiary under this Plan. The adoption of the Plan and any setting aside of
amounts by an Employer with which to discharge its obligations hereunder shall
not be deemed to create a trust; legal and equitable title to any funds so set
aside shall remain in the Employer and any funds so set aside shall remain
subject to the general creditors of the Employer.

 

7.5 Claims and Review Procedures.

 

(a) Claims Procedure. If any person believes he or she is entitled to any rights
or benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review, the time limits applicable to such procedures, and a
statement of the person’s rights following an adverse benefit determination on
review, including a statement of his or her right to file a lawsuit under the
Employee Retirement Income Security Act of 1974 (“ERISA”) if the claim is denied
on appeal. Such notification will be given within 90 days after the claim is
received by the Administrator (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such person within the initial
90-day period).

 

9



--------------------------------------------------------------------------------

(b) Claim Review Procedure. Within 60 days after the date on which a person
receives a notice of denial (or within 60 days after the date on which such
denial is considered to have occurred), such person or his or her duly
authorized representative (“Applicant”) may (i) file a written request with the
Administrator for a review of his or her denied claim; (ii) review pertinent
documents; and (iii) submit issues and comments in writing. The Administrator
shall render a decision no later than the date of its regularly scheduled
meeting next following receipt of a request for review, except that a decision
may be rendered no later than the second such meeting if the request is received
within 30 days of the first meeting. The Applicant may request a formal hearing
before the Administrator which the Administrator may grant in its discretion.
The decision on review shall be in written or electronic notice of the final
determination. If the claim is denied in whole or part, such notice, which shall
be in a manner calculated to be understood by the person receiving such notice,
shall include the specific reasons for the decision, the specific references to
the pertinent plan provisions on which the decision is based, that the person is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits, and a statement of the person’s right to file a lawsuit under
ERISA.

 

Benefits under this Plan will only be paid if the Administrator decides, in its
discretion, that a person is entitled to them. Moreover, no action at law or in
equity shall be brought to recover Benefits under this Plan prior to the date
the claimant has exhausted the administrative process of appeal available under
the Plan.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 Amendment or Termination of the Plan. The Compensation Committee of the
Board of Directors of the Company may amend or terminate this Plan at any time.
Any such amendment or termination shall not, however, without the written
consent of the affected Participant, reduce the interest rate applicable to, or
otherwise adversely affect the rights of a Participant with respect to,
Compensation with respect to which a Participant made an irrevocable deferral
election before the later of the date that such amendment is executed or
effective.

 

8.2 Section 409A. Notwithstanding anything in this Plan to the contrary, if any
Plan provision would result in the imposition of an applicable tax under
Section 409A, that Plan provision will be reformed to avoid imposition of the
applicable tax and no action taken to comply with Section 409A shall be deemed
to adversely affect the Participant’s rights to a Benefit.

 

8.3 Reliance Upon Information. The Administrator shall not be liable for any
decision or action taken in good faith in connection with the administration of
this Plan. Without limiting the generality of the foregoing, any such decision
or action taken by the Administrator in reliance upon any information supplied
to it by an officer of the Company, the Company’s legal counsel, or the
Company’s independent accountants in connection with the administration of this
Plan shall be deemed to have been taken in good faith.

 

10



--------------------------------------------------------------------------------

8.4 Effective Date. The Plan shall become effective as of December 8, 2005.

 

8.5 Governing Law. The Plan shall be construed, administered, and governed in
all respects under the laws of the State of Texas.

 

8.6 Severability. If any term, provision, covenant, or condition of the Plan is
held to be invalid, void, or otherwise unenforceable, the rest of the Plan shall
remain in full force and effect and shall in no way be affected, impaired, or
invalidated.

 

8.7 Notice. Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the principal office of
the Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the dates shown on the postmark on the receipt
for registration or certification.

 

IN WITNESS WHEREOF, NCI Building Systems, Inc. has caused these presents to be
executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, this                      day of
                                             , 2005, but effective as of
December 8, 2005.

 

NCI BUILDING SYSTEMS, INC. By:        

A.R. Ginn

Chairman of the Board and

Chief Executive Officer

 

ATTEST:     

 

11